Title: Abigail Adams to Thomas Welsh, 6 June 1797
From: Adams, Abigail
To: Welsh, Thomas


        
          my dear sir
          Philadelphia June 6th 1797
        
        We yesterday received the Centinal. I thank you for the vindication which I found in it. I well knew how watchfull the Faction would be to lie in wait & catch at every Straw, misrepresenting and abusing every measure which was intended to secure us from foreign influence. the President waited a reasonable time for the answer of the House to his Speech, before he made his nominations to the senate of envoys extraordianary to the French republick. the

Jacobins Seazd this interval to propogate a report that he was not Sincere in his professions to treat. when he sent in his Nominations to the senate, they were obliged to Change their ground. the next attack was upon the persons Nominated judge dana was declared to be an open & avowed Enemy to France. this opinion was propagated by Varnum & confirmd by Freeman. I tell you Names, you will however keep your informant out of sight. they however advanced this at Francis’s Hotel at the publick table at which they Dine; there are others who will transmit the same account I doubt not. the senate however confirmed the Nominations Yesterday 28 senators being present 22 voted in favour Virginna senators, Langdon Cokce of Tenassee, & two others against them. You will also see that the Nomination of JQA 19 to 9. No one ventured to utter a syllable against the person, but undertook to judge of the propriety of having a mission there.
        We yesterday had Letters from both our sons dated in March 18 I will transcribe a passage from JQAs.
        “The french Government at present evidently design to go to War with the united states, unless the Americans will submit to sacrifice their interest their honour and their independance. to Effect this design their great expectation is founded upon the hope of our internal disunion, a hope which is very much encouraged by the Americans who are conversent with the ruling Men in France
        [“]The determination for the present is to take and perhaps to condemn all American vessels and merchandize bound to or from any Ports under the dominion of Great Britain. this system has long been discernable but is now openly avowd. upon this Principle they have already taken and condemnd several vessels going from England. the Privateers which took them have generally been fitted out by Americans, and it is from Such Specimins that the Directory judge of the dispositions and Character of the American people.” [“]one of the objects to which this system is destined in plunder they consider the american commerce as a benificial prey, and they are desirious of a pretext to refuse the payment of about 40 millions of livers which I understand they owe to the citizens of the united stats. that they are seeking pretexts for a quarrel is plain from every circumstance that has happened Since the note of mr Adet, in october of the last year. but they gradually proceed from one step to an other because the Directory have not by the constitution the right of declaring War and they do not think the Nation or the Legislative

assembly Yet sufficiently exasperated to make a proposal to declare war for the present pass. in order to produce such an animosity they are daily useing every means of misrepresentation and falshood against the American Government. at the same time they are offering every provocation of insult indignity and injury in there power, depending either that no power exists on our part to resent them, or if they are resented that our measures will furnish them pretext for further insolence, and perhaps for proposing to the Legislature a Declaration of War.”
        You are at Liberty to communicate this to such Friends as may be relied on.
        I inclose You Bache impudenc of this day. I say with the Member from Conneticut, I hope if the Chronical retails it, there will be found American Blood enough in Boston and American ink enough to punish him. we now have a Govenour who will give a different Tone to the sentiments of many and will aid the Federal Government. we wait for his Speech with raised expectations. I must close or the post will leave me
        a kind remembrance to all Friends / from your affectionate Friend / &c &c
      